The evidence was, that the note was made by Yan Zandt, in the name of “Van Zandt & Rockwell,” on the day of its date, and indorsed by the defendant before it was due. That, on the 11th of June, 1822, Michael Nourse, a notary-public, called at the office of Van Zandt & Rockwell, a little after 3 o’clock, and found it locked. That he then went to Van Zandt’s house, and inquired for him, and was told by a servant coming out of the house, that Van Zandt had gone out to dine. That he made no further inquiry for Van Zandt, nor any inquiry for Rockwell, having an impression that Rockwell was absent in the western country, but had no knowledge of that fact. That the next day he called at Mr. Brown’s, the indorser’s, dwelling, to the best of *542his recollection, and delivered notice in writing, of the dishonor of the note, to a servant whom he believed to .be a servant of the family, or some other person of the fpmily, but has no recollection of the particular person; and that he never delivered, as he recollects, more than one notice to Mr. Brown, and he believes this to be the one which is filed in this cause.
That Van Zandt & Rockwell had been in partnership, and that their partnership had been dissolved, and notice of such dissolution given in the public newspapers of Washington City, on the 19th of February, 1822. That Rockwell was in the western country when the note became payable. That the office aforesaid of Van Zandt & Rockwell, where the notary called,, is the same office in which they did business when in partnership. That the note, filed in this cause, was given in renewal of a former note made by Van Zandt & Rockwell, while in partnership.
Judgment for the plaintiff, on the demurrer. See Chitty, 35, 47, 180; Cromwell v. Hinson, 2 Esp. Rep. 512; 5 Ib. 175; Chitty, 236, note; Id. 409.